On Behearing.

Norton, J.
It is insisted by the counsel in their motion for rehearing that the judgment rendered is excessive, first, because Egbert, a clerk in the mercantile house of Pomeroy & Benton was to receive as compensation for his services one-eighth of the profits, no account of which was ever taken into consideration, and secondly, because the rule in odium spoliatoris was improperly applied, in this, that the sum of $200,000, alleged to be the profits arising out of speculations in whisky and other articles of merchandise, was improperly taken as the measure of defendant’s liability; for the reason that the amount of profits made from the purchase of whisky and high-wines could only be ascertained and distinguished from the profits made m speculations in other merchandise, such as cotton, tobacco, bacon, lard, etc., by a resort to the evidence. Both these positions seem to be well taken. While the mere fact that Egbert was to receive as compensation a certain portion of the profits of the capital invested in the concern, did not create the partnership relation between Egbert, Pomeroy and Benton, he was clearly entitled under it to the portion of the profits stipulated for. While it may not have given him a right to have sued as a partner for an adjustment and settlement of partnership accounts, he was, nevertheless, entitled, when such adjustment was made and the profits ascertained, to his proportion.
While we are of the opinion that because of the destruction, by Mr. Benton, of the book containing an entry of all his transactions in whisky or high-wines, he became a spoliator, and subjected himself in this court to the application of the rule of law governing and applied in such cases, and while we are of the opinion that the rule in its utmost stringency would justify us in taking the *90amount of profit made out of high-wines and whisky, as. claimed in the petition, when supported by the slightest evidence, as the measure of his liability, we think that error was committed in taking $200,000 as that amount, because the petition did not allege that $200,000 were the profits made in speculations in whisky, but that said amount of profits was not out of whisky and high-wine operations alon,e, but out of speculations m other articles of merchandise as well. It is impossible to tell, from the mere allegations of the petition, what proportion of the $200,000 was made in operating in whisky and high-wines, and what proportion in other merchandise, and the problem can only be solved by looking at the evidence and giving force and effect to the rule in odium spoliatoris in considering it.
The evidence shows, beyond question, that Benton speculated in whisky and high-wines with the means of the firm in 1864, and prior years, and that during that year he made large profits in these operations; one or more witnesses testifying to the fact that they understood from Mr. Benton, that his profits on the whisky on hand would be $100,000, and there is other testimony in the record, tending to show the same fact. How much of said profit would be made out of whisky purchased with the money of the firm in excess of the amount he had a right to draw from the firm does not clearly appear. But from this and other evidence showing that he had used money of the firm in whisky transactions, the inference may well be drawn, under the rule above referred to, that the said profit was the result of speculations made with firm money, and we, therefore, take that, as the amount, with one-half of which, after deducting Egbert’s interest of one-eighth, which it appears Benton had purchased, with which he should be charged. Said one-eighth interest being deducted from said sum would leave $87,500, one-half of which Benton should account to plaintiff for, with interest thereon at six per cent with annual rests, from the 1st day of January, *911865: and proceeding on this basis, the plaintiff is entitled to a judgment of $123,255. If, therefore, plaintiff will enter a remittitur of so much of the judgment heretofore Rendered as is in excess of said sum, on or before the first day of the next term of this court, the motion for rehearing will be overruled, and if not, the motion will be sustained.
Hough and Henry, JJ.
Being of the opinion that the rule in odium spoliatoris has not been correctly stated or applied in the opinion of the majority, and being further of the opinion that an account should be stated between the parties as directed by this court when the ease was first here, (57 Mo. 549,) and that the judgment of this court should be based upon such an account, we are in favor of sustaining the motion for a rehearing.